PER CURIAM: *
The court has reviewed the briefs and pertinent portions of the record in light of oral argument. Having done so, we conclude that the opinion of the district court adopting the magistrate judge’s recommendations to dismiss this appeal should be AFFIRMED. See Lee v. Gonzales, 410 F.3d 778 (5th Cir.2005)
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.